In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1613V
                                          UNPUBLISHED


    MELISSA HEFFLEY,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: July 23, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On October 16, 2019, Melissa Heffley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). On July 14, 2021, Petitioner filed an amended petition. In the amended
petition, Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on December 7,
2017. Amended Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On July 23, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 23, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $52,500.00 for pain and
suffering and $285.64 to satisfy the State of Washington Medicaid lien. Proffer at 1-2. In

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    •    A lump sum payment of $52,500.00 in the form of a check payable to
         Petitioner; and

    •    A lump sum payment of $285.64, representing compensation for satisfaction
         of the State of Washington Medicaid lien, in the form of a check payable
         jointly to Petitioner and:

                        OPTUM
                        Washington Apple Health (File #41037221)
                        L-3994
                        Columbus, OH 43260-3994
                        Tax ID: XX-XXXXXXX

      Petitioner agrees to endorse the check in the amount of $285.64 for satisfaction of
the Medicaid lien.

      These amounts represent compensation for all elements of compensation that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 MELISSA HEFFLEY,                                   )
                                                    )
                Petitioner,                         )
                                                    )   No. 19-1613V
 v.                                                 )   Chief Special Master Corcoran
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )


                       PROFFER ON AWARD OF COMPENSATION

      On May 24, 2021, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table. ECF No. 19. Accordingly,

on July 23, 2021, the Chief Special Master issued a Ruling on Entitlement. ECF No. 23.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $52,500.00, for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.

       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of

Washington Medicaid lien in the amount of $285.64, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Washington may


                                                1
have against any individual as a result of any Medicaid payments the State of Washington has

made to or on behalf of petitioner from the date of her eligibility for benefits through the date of

judgment in this case as a result of her alleged vaccine-related injury suffered on or about

December 7, 2017 under Title XIX of the Social Security Act.

        The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

        A. A lump sum payment of $52,500.00 in the form of a check payable to petitioner; and

        B. A lump sum payment of $285.64, representing compensation for satisfaction of the
           State of Washington Medicaid lien, in the form of a check payable jointly to
           petitioner and:

                                           OPTUM
                           Washington Apple Health (File #: 41037221)
                                           L-3994
                                  Columbus, OH 43260-3994

                                        Tax ID: XX-XXXXXXX

        Petitioner agrees to endorse the check in the amount of $285.64 for satisfaction of the

Medicaid lien. Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

                                                  2
                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Deputy Director
                       Torts Branch, Civil Division

                       DARRYL R. WISHARD
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/Camille M. Collett
                       CAMILLE M. COLLETT
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-4098
                       E-mail: Camille.M.Collett@usdoj.gov
DATED: July 23, 2021




                          3